DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5-11-21 have been fully considered but they are not persuasive.  In regards to the arguments, directed toward Claim 1, which has been amended to include the limitations of now canceled claim 2, the Applicant arguments are not found to be persuasive.  Applicant argues that Kaneko does not disclose “…the resistance of the wiring being used to estimate the battery voltage when the current is reduced.”.  However, the claim language states “… a resistance of the wiring connecting the battery and the electric motor,…”, this limitation is broader than the Applicants arguments.  Further, all wiring has a resistance value, and the claims do not require detecting or determining the resistance of the wiring, merely that there is ‘a resistance’ in the wiring.  As Ohm’s law shows, there is a direct correlation between voltage, current, and resistance when electricity flows thru a conductor (wire).  Kaneko has both voltage and current detection elements which will reflect a resistance of the wiring, as due to Ohm’s law, will take into account the resistance of the wiring.  Therefore the Applicants arguments are not found to be persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (USPUB 2012/0046893).


As to Claim 3, Kaneko discloses the control device for electric motor according to claim 1, wherein the consumption current detected by the consumption current detection part is an estimated value (Figure 11, element 8, Note sensors are not 100% accurate, and therefore it is viewed as an estimated value based upon tolerances). 
As to Claim 4, Kaneko disclose the control device for electric motor according to claim 1, wherein the consumption current detected by the consumption current detection part is a current detected by a built-in current sensor in the motor (Figure 11, element 8, although not placed inside the motor, the sensor being integrated to the motor would be the functional equivalent).

As to Claim 6, Kaneko discloses the control device for an electric motor according to claim 1, wherein the battery management device is an in-vehicle battery management device (Paragraph 23). 
As to Claim 7, Kaneko discloses the control device for an electric motor according to claim 1, wherein the battery is an in-vehicle battery, and the electric motor is a vehicle-mounted generator motor (Paragraph 26). 
As to Claim 9, Kaneko discloses the control device for an electric motor according to claim 3, wherein the battery is an in-vehicle battery, and the electric motor is a vehicle-mounted generator motor (Paragraph 26).  
As to Claim 10, Kaneko discloses the control device for an electric motor according to claim 4, wherein the battery is an in-vehicle battery, and the electric motor is a vehicle-mounted generator motor (Paragraph 26).  
As to Claim 11, Kaneko discloses the control device for an electric motor according to claim 5, wherein the battery is an in-vehicle battery, and the electric motor is a vehicle-mounted generator motor (Paragraph 26).  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT GRANT/Primary Examiner, Art Unit 2859